Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00730-CR

                                         IN RE Carlton STROUD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 31, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 11, 2018, relator filed a petition for writ of mandamus complaining the trial

court has refused to rule on his motion to dismiss.

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly-filed and timely-presented motion. See In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

           However, a relator has the burden of providing this court with a record sufficient to

establish his right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a



1
 This proceeding arises out of Cause No. 2018CR4160, styled The State of Texas v. Carlton Stroud, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.
                                                                                         04-18-00730-CV


certified or sworn copy of every document that is material to the relator’s claim for relief and that

was filed in any underlying proceeding”). In a case such as this one, a relator must establish the

trial court (1) had a legal duty to rule on the motion; (2) was asked to rule on the motion; and (3)

failed to do so. In re Keeter, 134 S.W.3d 250, 252 (Tex. App.–Waco 2003, orig. proceeding); In

re Villarreal, 96 S.W.3d 708, 710 (Tex. App.–Amarillo 2003, orig. proceeding). It is relator’s

burden to provide the court with a record sufficient to establish his right to relief. Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992); TEX. R. APP. P. 52.3(k), 52.7(a).

        Finally, the temporal requirement on a trial court to rule on a pending motion is only that

the judge rule within a “reasonable time.” In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—

Amarillo 2001, orig. proceeding); In re Ramirez, 994 S.W.2d 682, 683 (Tex. App.—San Antonio

1998, orig. proceeding). Whether such a period has lapsed is dependent upon the circumstances

of each case. Chavez, 62 S.W.3d at 228. Moreover, “no bright-line demarcates the boundaries of

a reasonable time period.” Id. Its scope is dependent upon a myriad of criteria, including the trial

court’s actual knowledge of the motion, its overt refusal to rule, the state of the court’s docket, and

the existence of other judicial and administrative matters that must be addressed first. Id. at 228-

29.

        Attached to relator’s petition is a copy of a document titled “Motion to Dismiss on Ground

of Inadmissible Hearsay.” The document was file stamped by the Bexar County District Clerk on

June 8, 2018. No other documents were provided by relator.

        Relator’s petition does not include a record showing that he requested a hearing on the

motion or asked the trial court to rule, or that the trial court has refused to rule. Further, the record

does not contain a copy of the trial court’s docket or other proof establishing the trial court has

failed to rule on relator’s motion within a reasonable time. As such, relator has not established his

entitlement to the extraordinary relief of a writ of mandamus. See In re Florence, No. 14–11–

                                                  -2-
                                                                                    04-18-00730-CV


00096–CR, 2011 WL 553241, at *1 (Tex. App.–Houston [14th Dist.] Feb. 17, 2011, orig.

proceeding) (absent proof that the trial court has been requested to rule on the motion but refused

to do so, relator has not established his entitlement to the extraordinary relief of a writ of

mandamus).

       Accordingly, the petition for writ of mandamus is denied.

                                                 PER CURIAM

Do not publish




                                               -3-